Exhibit 10.1

EXHIBIT A

STOCK OPTION AGREEMENT

FOR RICHARD ARNOLD

 

I. NOTICE OF STOCK OPTION GRANT

Richard Arnold (“Optionee”) has been granted an option (“Option”) to purchase
the common stock (“Common Stock”) of Phoenix Technologies Ltd. (the “Company”)
subject to the terms and conditions of this stock option agreement (“Agreement”)
as follows:

 

Date of Grant    September 27, 2006 Vesting Commencement Date    September 27,
2006 Total Number of shares of Common Stock (“Shares”) granted    600,000
Exercise Price per Share    $4.45 Type of Option:    Nonstatutory Stock Option
Term/Expiration Date:    September 27, 2016

 

1



--------------------------------------------------------------------------------

Vesting Schedule:

This Option may be exercised at any time, provided that to the extent it is
exercised for unvested Shares, the Optionee shall enter into a Restricted Stock
Purchase Agreement which shall provide the Company with a repurchase right for
the unvested Shares that shall lapse in accordance with this vesting schedule.
This Option shall vest with respect to 25% of the total number of Shares
underlying the Option on the one-year anniversary of the Vesting Commencement
Date, and 1/48 of the total number of Shares underlying the Option each month
thereafter, provided that the Optionee continues to be employed by the Company
on such applicable vesting dates. In addition, the vesting of the Option may
accelerate upon certain terminations of employment as provided in the Severance
and Change of Control Agreement between the Optionee and the Company (the
“Severance and Change of Control Agreement”).

Termination Period:

This Option may be exercised for a period of six (6) months after Optionee
ceases to be employed by the Company. In no event shall this Option be exercised
later than the Term/Expiration Date as provided above. Furthermore, this Option
may be exercised only to the extent that the Optionee is vested in the Option on
the date the Optionee terminates Employment with the Company. To the extent the
Optionee is not vested with respect to the Option on the date of such
termination (after taking into account any vesting acceleration provided for in
this Agreement or the Severance and Change of Control Agreement), such unvested
portion of the Option shall be forfeited on such termination date, and shall not
be exercisable.

 

II. AGREEMENT

1. Grant of Option. The Company hereby grants to the Optionee an Option to
purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of this Agreement.

2. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of this Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Appendix A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company as set forth in
this Agreement. The Exercise Notice shall be completed by the Optionee and
delivered to the Secretary of the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.

 

2



--------------------------------------------------------------------------------

If the Optionee elects to exercise this Option with respect to unvested Shares,
the Optionee shall deliver an exercise notice, in the form attached as
Appendix C (the “Early Exercise Notice and Restricted Stock Purchase
Agreement”), which shall state the election to early exercise the Option, the
number of Shares in respect of which the Option is being early exercised, and an
executed Restricted Stock Purchase Agreement which shall provide the Company
with a repurchase right for the unvested Shares that shall lapse in accordance
with the Option’s vesting schedule, and such other representations and
agreements as may be required by the Company as set forth in this Agreement. The
Exercise Notice shall be completed by the Optionee and delivered to the
Secretary of the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be early exercised upon receipt by the Company of such fully executed
Early Exercise Notice, Restricted Stock Purchase Agreement, and aggregate
Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with “Applicable Laws” (as such term is defined
in the Company’s 1999 Stock Plan), and the Optionee has met his withholding
obligations as set forth in Section 10 of this Agreement.

3. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

(a) cash;

(b) check;

(c) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with this Agreement;

(d) surrender of other Shares (including a portion of the fully vested option
shares being exercised) which have a “Fair Market Value” (as such term is
defined in the Company’s 1999 Stock Plan) on the date of surrender equal to the
aggregate Exercise Price of the Exercised Shares; or

(e) any combination of the foregoing methods.

4. Non-Transferability of Option. Without the consent of the Company, which
shall not be unreasonably withheld, this Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

5. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with this Agreement.

6. Tax Consequences. Some of the federal tax consequences relating to this
Option are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE,

 

3



--------------------------------------------------------------------------------

AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD
CONSULT AN INDEPENDENT TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF
THE SHARES.

(a) Exercising the Option. The Optionee may incur regular federal income tax
liability upon exercise of the Option. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, the Company has certain withholding obligations as described
in Section 10 of this Agreement.

(b) Disposition of Shares. If the Optionee holds the Shares underlying the
Option for at least one year, any gain realized on disposition of the Shares
will be treated as long-term capital gain for federal income tax purposes.

7. Administration of Agreement. This Agreement shall be administered by the
Company’s Board of Directors (“Board”) or a committee thereof (“Committee”) that
satisfies the requirements of Applicable Law (individually or collectively, the
“Administrator”). To the extent desirable to treat the transactions contemplated
under this Agreement as exempt under Rule 16b-3 under the Securities Exchange
Act of 1934 (the “Exchange Act”), the Committee shall consist of at least two
“non-employee directors” as defined under Rule 16b-3. Subject to the provisions
of this Agreement, the Administrator shall have the authority in its discretion:

(a) to construe and interpret the terms of this Agreement;

(b) to reduce the Exercise Price of the Option to the then current Fair Market
value if the Fair Market Value of the Common Stock covered by such Option shall
have declined since the date the Option was granted;

(c) to institute an option exchange program subject to stockholder approval;

(d) to modify or amend the Option (subject to Section 11 of the Agreement),
including the discretionary authority to extend the post-termination
exercisability period of the Option;

(e) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant the Option; and

(f) to make all other determinations deemed necessary or advisable for
administering the Agreement.

The Administrator’s decisions, determinations and interpretations shall be final
and binding on the Optionee.

 

4



--------------------------------------------------------------------------------

8. Rights as Stockholder; Buy-Out Provisions.

(a) Rights as Stockholder. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Optioned Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 9 of this
Agreement.

(b) Buy-Out Provisions. The Administrator may at any time offer to buy this
Option for a payment in cash or Shares on such terms and conditions as the
Administrator shall establish and communicate to the Optionee at the time that
such offer is made, subject to Optionee’s approval of the terms of the offer.

9. Adjustment upon Changes in Capitalization, Dissolution or Liquidation, or
Change of Control.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by the
Option and the per Share Exercise Price of the Option shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to this Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify the Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise this Option until ten (10) days prior to such transaction as to all of
the Optioned Stock covered thereby, including Shares as to which the Option
would not otherwise be exercisable. To the extent it has not been previously
exercised, this Option will terminate immediately prior to the consummation of
such proposed action.

(c) Change of Control. In the event of a Change of Control, as defined in the
Optionee’s Severance and Change of Control Agreement, the terms of such
Severance and Change of Control Agreement shall apply to this Option.

(d) Corporate Transactions. In the event of (i) the consummation of a merger of
the Company with or into another corporation, or (ii) the consummation of the
sale of all or substantially all of the assets or all or substantially all of
the outstanding securities of the

 

5



--------------------------------------------------------------------------------

Company ((i) or (ii) is referred to herein as a “Corporate Transaction”), this
Option and any restricted stock granted as a result of the early exercise of
this Option (the “Restricted Stock”), shall be assumed or an equivalent option
or right substituted by the successor corporation or a Parent or Subsidiary of
the successor corporation. In the event that the successor corporation refuses
to assume or substitute for this Option or Restricted Stock, the Optionee shall
fully vest in this Option, and the rights of the Company to repurchase such
Restricted Stock shall fully lapse. If an Option becomes fully vested in lieu of
assumption or substitution in the event of a Corporate Transaction, the
Administrator shall notify the Optionee in writing or electronically that the
Option shall be fully vested and exercisable for a period of fifteen (15) days
from the date of such notice, and the Option shall terminate upon the expiration
of such period. The Option shall be considered assumed or substituted for if,
following the Corporate Transaction, the Optionee has the right to purchase or
receive the same consideration the shareholders of the Company received in the
Corporate Transaction and the terms of this Option in effect immediately prior
to the Corporate Transaction are not impaired. The Restricted Stock shall be
considered to be assumed if the forfeiture, reacquisition or repurchase rights
for the shares of Restricted Stock are assigned by the Company to the successor
corporation (or any parent of subsidiary). If as a result of a Corporate
Transaction, the Option or shares of Restricted Stock become fully vested, the
Administrator, with the consent of the Optionee, may (but is not obligated to)
provide for a cash payment in exchange for such Option or shares of Restricted
Stock.

10. Withholding Obligations. The Company’s obligation to issue or deliver Shares
underlying the Option shall be subject to satisfaction of applicable federal,
state, local and foreign tax withholding requirements. No later than the date as
of which an amount first becomes includible in the Optionee’s gross income for
federal income tax purposes (the “Tax Date”) with respect to the Option, the
Optionee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to such amount. At the
request of the Optionee, withholding obligations may be settled with Common
Stock that is part of the Option that gives rise to the withholding requirement.
The obligations of the Company under the Option shall be conditional on such
payment or arrangements, and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment otherwise due to the
Optionee.

The Optionee may satisfy any withholding tax requirements by one or any
combination of the following means: (i) tendering a cash payment or
(ii) authorizing the Company to withhold Shares otherwise issuable to the
Optionee under the Option (the “Share Withholding Election”). (See Appendix B,
“Notice of Withholding Election”)

A Share Withholding Election is subject to the following requirements: the
election must be in writing and delivered to the Company prior to the Tax Date;
(ii) the election shall be irrevocable by the Optionee; provided, however, that
the Optionee may change the method for satisfying subsequent withholding
obligations by making a subsequent irrevocable withholding election that shall
take effect no earlier than 6 months from the date such subsequent withholding
election is made.

 

6



--------------------------------------------------------------------------------

11. Amendment and Termination of Agreement. The Board may at any time amend,
alter, suspend or terminate the Agreement, provided that no amendment,
alteration, suspension or termination of the Agreement shall impair the rights
of the Optionee, unless mutually agreed otherwise between the Optionee and the
Administrator, which agreement must be in writing and signed by the Optionee and
the Company.

12. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of
this Option unless the exercise of this Option and the issuance and delivery of
such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance. The
Company represents that as of the grant date of this Option, there is no legal
impediment to the Company’s filing of the Form S-8 with respect to the common
stock underlying the Option or to the continued effectiveness of such Form S-8.

(b) Investment Representations. As a condition to the exercise of an Option, the
Company may require the Optionee to represent and warrant at the time of any
such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

13. Reservation of Shares. The Company, during the term of this Agreement, shall
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Agreement.

14. Entire Agreement; Governing Law. This Agreement and the attached Appendices
A, B, and C and the applicable terms of the Severance and Change of Control
Agreement, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. In the event of a
conflict between this Agreement or the Notice of Grant and the Severance and
Change of Control Agreement, the terms of the Severance and Change in Control
Agreement shall prevail. This Agreement and the attached Appendices are governed
by the internal substantive laws, but not the choice of law rules, of
California.

Any legal action or other legal proceeding relating to this Agreement shall be
brought or otherwise commenced in any state or federal court located in Santa
Clara County, California and both parties expressly and irrevocably consent and
submit to the jurisdiction of each state and federal court located in Santa
Clara County, California (and each appellate court located in the State of
California), in connection with any such legal proceeding; agree not to assert
(by way of motion, as a defense or otherwise), in any such legal proceeding
commenced in any state or federal court located in Santa Clara County,
California, any claim that the party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.

 

7



--------------------------------------------------------------------------------

15. NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT AT ANY TIME, WITH OR
WITHOUT CAUSE.

The Company’s obligation to deliver the Shares upon exercise of the Option as
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
you or others, except as otherwise specifically provided for in this Agreement.

All legal fees and expenses which may reasonably incur as a result of any
dispute or contest between Optionee and the Company with respect to the validity
or enforceability of, or liability under, any provision of this Agreement, or
any guarantee of performance thereof, shall be paid, by the non-prevailing party
in such dispute or contest. Notwithstanding the previous sentence, if the
Optionee is terminated as described in Section 3(b) of Optionee’s Severance and
Change of Control Agreement, the Company shall pay Optionee’s legal fees with
respect to any dispute or contest arising under this Agreement (irrespective of
the outcome thereof).

By Optionee’s signature and the signature of the Company’s representative below,
Optionee and the Company agree that this Option is granted under and governed by
the terms and conditions of this Agreement. Optionee has reviewed this Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Agreement and fully understands all provisions of this
Agreement. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Agreement. Optionee further agrees to notify the Company upon any change in
the residence address indicated below.

 

OPTIONEE:     PHOENIX TECHNOLOGIES LTD.

/s/ Richard Arnold

   

/s/ Scott C. Taylor

Signature     By

 

   

 

Print Name     Title

 

    Residence Address    

 

   

 

8



--------------------------------------------------------------------------------

APPENDIX A

EXERCISE NOTICE

Phoenix Technologies Ltd.

915 Murphy Ranch Road

Milpitas, CA 95035

Attention: Secretary

1 Exercise of Option. Effective as of today,                     , 20    , the
undersigned (“Purchaser”) hereby elects to purchase              Shares of
Common Stock under the Agreement. The purchase price for the Shares shall be
$            , as required by the Agreement.

2 Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.

3 Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Agreement and agrees to abide by and be bound
by their terms and conditions.

4 Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Optioned Shares,
notwithstanding the exercise of the Option. The Shares so acquired shall be
issued to the Optionee as soon as practicable after exercise of the Option, but
in no event more than five business days after the Optionee has properly
exercised the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance, except as provided
in Section 9 of this Agreement.

5 Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

9



--------------------------------------------------------------------------------

Submitted by:     Accepted by: PURCHASER:     PHOENIX TECHNOLOGIES LTD.

 

   

 

Signature     By

 

   

 

Print Name     Its Address:     Address:

 

    915 Murphy Ranch Road Milpitas, CA 95035

 

   

 

    Date Received

 

10



--------------------------------------------------------------------------------

APPENDIX B

NOTICE OF WITHHOLDING ELECTION

TO: Phoenix Technologies Ltd.

FROM:

RE: WITHHOLDING ELECTION

This Notice of Withholding Election is made in accordance with Section 10 of the
Agreement. Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Agreement.

I hereby certify the following:

1. My correct name, taxpayer identification number and current address are set
forth at the end of this Notice of Withholding Election.

2. I am the original recipient (or his/her beneficiary or authorized
representative) of the Option which covers              Shares of the Company’s
Common Stock.

3. This Notice of Withholding Election relates to              Shares of the
Common Stock that are to be exercised on              (the “Tax Date”). The
number set forth above shall be deemed changed as appropriate to reflect
adjustments in the Company’s capitalization as in accordance with the Agreement.

4. I hereby elect to have the Company withhold that number of Shares of Common
Stock with a Fair Market Value equal to the amount required to satisfy the
withholding obligations arising upon the exercise of the number of Shares set
forth in paragraph 3 above.

5. This Notice of Withholding Election is made prior to the Tax Date and is
otherwise properly made pursuant to Section 10 of the Agreement.

6. I understand that this Notice of Withholding Election may not be revised,
amended or revoked by me and shall remain in effect to satisfy future
withholding obligations unless I make a timely election for such future
withholding obligations.

7. I have read and understand the Agreement and I have no reason to believe that
any of the conditions therein to the making of this election have not been met.

 

11



--------------------------------------------------------------------------------

 

   

 

Signature     Date

 

   

 

Print Name     Taxpayer Identification No. Address:  

 

     

 

     

 

   

 

12